In re: Edward Reed applying for certio-rari, prohibition, mandamus and habeas corpus.
Granted. (See order)
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Bernard J. Bagert, Judge of the Criminal District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the Seventeenth day of January 1975, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
*127It is further ordered that the aforesaid Judge, of said Court and the respondent through counsel shall show cause, in this court, on the 4th day of April, 1975, at 10:00 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.